Citation Nr: 1546371	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  12-20 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a left hand fourth finger fracture, to include secondary to a service connected right ankle disability.  


REPRESENTATION

Veteran represented by:	Sean Kendall, Attorney 


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1978 to May 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In January 2014, the Board denied entitlement to service connection for a left hand fourth finger fracture and the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a March 2015 memorandum decision, the Court vacated the Board's decision and remanded the matter for compliance with the terms of the order.  

In an October 2014 statement, the Veteran's representative raised a claim to reopen service connection for PTSD.  In June 2015, the Veteran's representative raised the issue of clear and unmistakable error in a June 1998 rating decision regarding the denial of service connection for PTSD.  The agency of original jurisdiction (AOJ) has not yet adjudicated these issues and the issues are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that she injured her fourth finger on the left hand from a fall that she believes was caused by her service-connected right ankle disability.  

The January 2014 Board decision denied entitlement to service connection for a left finger disability secondary to service-connected right ankle disability on the basis of a December 2009 VA examination report.  The March 2015 Court memorandum decision found that the December 2009 VA examination report was inadequate for several reasons.  

The December 2009 VA examiner opined that the fourth finger of the left hand disability was not caused by or related to service-connected right ankle disability.  The examiner stated that prior physical examination noted no instability of the ankle and that exostosis refers to bone spur and does not affect the ankle joint.  

The Court found it significant that the examiner did not fully consider the medical history regarding an indication of instability of the right ankle.  The examiner also did not provide a thorough rationale for the statement that exostosis refers to a bone spur and does not affect or influence the ankle joint.  The Court also noted that the examiner did not conduct any sort of physical evaluation or testing to thoroughly investigate the Veteran's stability or range of motion of the ankle.  The examiner also did not discuss the limitations resulting from the residuals and condition of the ankle.  The Court cited to several medical records which provide an indication of ankle instability.  Accordingly, the Board finds that the Veteran should be afforded a new VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any pertinent VA or private treatment records that are not currently associated with the claims file.  Such identified records should be sought.   

2.  Invite the Veteran to submit medical and hospitalization records, medical statements, and any other lay or medical evidence from herself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed, of her right ankle instability.  She should be provided an appropriate amount of time to submit this evidence.

3.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's current fourth finger of the left hand disability.  The claims folder should be made available to and reviewed by an appropriate specialist, and any necessary studies should be performed.    

Initially, the examiner must conduct a thorough examination of the Veteran's right ankle.  Appropriate range of motion and instability testing should be conducted.  

The examiner should opine as to whether the Veteran's fourth finger of the left hand disability is caused or aggravated by the Veteran's service-connected right ankle disability.  

In rendering this opinion, the examiner should specifically consider the Veteran's contention that she injured her finger as a result of a fall caused by her right ankle disability.  

The examiner should review the Veteran's pertinent medical history, including but not limited to, a September 1996 examination report which diagnosed instability of the calcaneus at the calcaneal talar joint, November 1996 examination report which noted chronic lateral instability, April 2001 examination report which noted that the Veteran reported falling on multiple occasions, and May 2007 examination report which noted "giving way" on a daily basis.  

The examiner should also discuss the limitations resulting from the right ankle condition, including residuals and/or instability. 

An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  If the examiner is unable to offer an opinion, the examiner should provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  Then readjudicate the claim.  If the benefit sought on appeal remains denied, then the Veteran and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).

